t c memo united_states tax_court janice l morris petitioner v commissioner of internal revenue respondent docket no filed date phillip h hamilton and john j vassen for petitioner darrell c weaver for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in petitioner's federal_income_tax in the notice_of_deficiency notice which was issued to both petitioner and her former husband david e morris jr mr morris or dem respondent determined deficiencies in income_tax with respect to both of them and additions to tax for fraud only with respect to mr morris mr morris filed his own petition with the court in docket no the court entered continued year deficiency dollar_figure big_number big_number the issues remaining for decision are is petitioner entitled to innocent spouse relief under sec_6013 with respect to the portion of the deficiency for each of the years and that is attributable to certain income from funds that mr morris embezzled and that were not reported in the joint_return that they filed for each such year we hold that she is is petitioner entitled to innocent spouse relief under sec_6013 with respect to the portion of the deficiency for that is attributable to deductions for a business_bad_debt and the legal expenses_incurred in attempting to recover that debt that were claimed in the joint_return for that year we hold that she is not did petitioner and mr morris underreport by dollar_figure continued a decision in that case which was based upon an agreement between mr morris and respondent that mr morris is liable for deficiencies in income_tax and additions to tax for fraud due in part to the omission of certain income attributable to embezzled funds from the federal_income_tax returns joint returns that he and petitioner filed for the years at issue mr morris did not join in the petition filed by petitioner and is not a party in the present case all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure their gross_income for from meadows management inc mead- ows an s_corporation we hold that they did did mr morris receive during a constructive_dividend in the amount determined by respondent from accu-data inc accu-data we hold that he did has the period of limitations for assessment of tax for expired as to petitioner we hold that it has not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in monticello illinois at the time the petition was filed mr morris' embezzlement of funds during the early to mid-1970's mr morris was employed by the internal_revenue_service as a revenue_agent thereafter beginning in and throughout the years at issue mr morris was employed by john kenny co inc as an accountant mr morris terminated his employment with john kenny company on date mr morris began embezzling funds embezzled funds from john kenny company several years prior to during all petitioner advances no argument about the statute of limita- tions applicable to and and we consider petitioner to have abandoned any argument with respect thereto the record refers interchangeably to mr morris' employer as inter alia john kenny john kenny construction and john kenny co inc we shall refer to his employer as john kenny company relevant years mr morris' embezzlement scheme involved his depositing funds belonging to john kenny company into the bank accounts of the following corporations and other entities that he controlled accu-data illinois land trust no champaign national bank trustee trust meadows and mid central illinois co mcic during the years and mr morris embezzled dollar_figure dollar_figure and dollar_figure respec- tively from john kenny company that was not reported in the respective joint returns for those years unreported embezzlement income in the notice respondent determined that mr morris embezzled dollar_figure dollar_figure and dollar_figure during and respectively and that of the total funds that he embez- zled during each of those years mr morris reported dollar_figure as gross_receipts of accu-data during dollar_figure as gross_receipts of accu-data and meadows during and dollar_figure as gross_receipts of accu-data and meadows during respondent further determined that the differences for between the total amount of embezzled funds and the amount of such funds reported in the corporate returns of accu-data covering and for each of the years and between the total amount of embezzled funds and the aggregate amount of such funds re- ported in the corporate returns of accu-data and meadows covering those years were the amounts of such funds that were omitted from the joint returns that petitioner and mr morris filed for those years viz dollar_figure for dollar_figure for and dollar_figure for in determining how much of the embezzled funds mr morris reported for as gross_receipts of accu-data respondent added one-half of the gross_receipts reported in the u s corpo- ration short-form income_tax return form 1120-a that accu-data filed for its taxable_year ended date and one-half of the gross_receipts of dollar_figure reported in the form 1120-a that it filed for its taxable_year ended date and reduced that sum by certain income of accu-data that she determined did not relate to the embezzled funds similarly in determining how much of the embezzled funds mr morris reported as gross_receipts of accu-data for respondent added one-half of the gross continued it was not until either late january or early date that petitioner discovered that mr morris had embezzled funds from john kenny company on date petitioner and mr morris were divorced principally because of mr morris' embez- zlement activities it was not until date that john kenny company discovered that mr morris had been embezzling funds in febru- ary john kenny company and or its owner john kenny sued petitioner and mr morris to recover the embezzled funds that suit was settled in date as part of that settlement the beneficial_interest in certain land located in illinois that meadows held was transferred to john kenny company corporations and other entities that mr morris controlled continued receipts of dollar_figure reported in the form 1120-a that it filed for its taxable_year ended date and all of the gross_receipts of dollar_figure reported in the u s income_tax return for an s_corporation form_1120s that it filed for its short taxable_year and reduced that sum by certain income of accu-data for that she determined did not result from the embezzled funds and for respondent used all of the gross re- ceipts of dollar_figure reported in the form_1120s that it filed for its taxable_year as reduced by certain income of accu-data for that year that she determined did not result from the embezzled funds in determining how much of the embezzled funds mr morris reported as gross_receipts of meadows for respondent used all of the gross_receipts of dollar_figure reported in the form_1120s that it filed for its taxable_year as reduced by certain income of meadows for that year that she determined did not result from the embezzled funds and for respondent used all of the gross_receipts of dollar_figure reported in the form_1120s that it filed for its taxable_year as reduced by certain income of meadows for that year that she determined did not result from the embezzled funds accu-data on date mr morris incorporated accu-data for the purpose of operating an accounting and tax_return preparation business he was the sole stockholder of accu-data until its involuntary dissolution on date during the years at issue mr morris maintained a checking account on behalf of accu-data at the champaign national bank accu-data account on which he was the sole signatory and into which he deposited certain of the embezzled funds and petitioner had no in- volvement with accu-data or that account as president of accu-data mr morris signed the form 1120-a that it filed for its taxable_year ended date and the forms 1120s that it filed for its taxable years and trust trust was created on date at that time the beneficial interests in trust were held equally by john kenny company and petitioner and mr morris on date john kenny company assigned its beneficial prior to date accu-data was not an s_corporation and it had a taxable_year that ended on june it appears that accu-data became an s_corporation on date and thereafter adopted the calendar_year as its taxable_year the form_1120s that accu-data filed for its taxable_year covered the last six months of that year mr morris prepared the form 1120-a that accu-data filed for its taxable_year ended date it is unclear from the record who prepared the forms 1120s that accu-data filed for and interest in trust to petitioner during date trust purchased for dollar_figure acres of land situated in piatt county illinois illinois land on which a gravel and sand pit gravel pit was located to facilitate that purchase trust borrowed dollar_figure from cham- paign national bank and mr morris wrote a check for dollar_figure to trust drawn on a joint checking account that petitioner and mr morris maintained at the first state bank of monticello joint checking account on date petitioner and mr morris assigned their beneficial interests in trust to meadows thereafter trust conducted no activities except for maintaining a bank account at the champaign national bank trust account on which mr morris was the sole signatory and into which he deposited certain of the embezzled funds meadows meadows which was incorporated on date was involun- tarily dissolved on date during the years at issue petitioner was meadows' sole stockholder served as its presi- dent signed certain corporate documents on its behalf was a signatory on a checking account maintained on its behalf at the national bank of monticello in the name of petitioner and mr morris meadows account at the national bank of monticello and the record does not disclose the source of the remaining dollar_figure that trust used to purchase the illinois land signed at least one check drawn on that account however during those years mr morris controlled the affairs of meadows and petitioner was not involved in the day-to-day operations of that corporation and was not in a position to know how much income meadows generated from those operations in addition to the meadows account at the national bank of monticello mr morris maintained a checking account in the name of meadows at the champaign national bank meadows account at the champaign national bank on which he and petitioner were signato- ries and into which he deposited certain of the embezzled funds during and meadows sold to unrelated persons the sand and gravel located in the gravel pit and deposited the proceeds from those sales into the meadows account at the na- tional bank of monticello petitioner visited the illinois land during and observed children playing around the gravel pit and became concerned that those children might sustain injuries for which meadows might be held liable she therefore suggested that a liability insurance_policy be obtained to cover the illinois land during petitioner signed an insurance application_for such a policy in which she indicated that the applicant's primary occupation was accountant petitioner signed a check for dollar_figure drawn on the meadows account at the champaign national bank that was used to pay a premium for that policy the form_1120s that meadows filed for was signed by mr morris as its secretary and he prepared the form_1120s filed by meadows for and signed it as its secretary-vice president mcic during the years at issue except for maintaining a checking account at the champaign national bank mcic account on which mr morris was the sole signatory and into which mr morris deposited certain of the embezzled funds mcic conducted no activities the financial situation of petitioner and her family petitioner and mr morris who were married on date have a son and a daughter during the years at issue petitioner was responsible for handling the family finances in that connection she deposited checks and other funds into the joint checking account and or the joint savings account joint savings account that mr morris and she maintained at the first state bank of monticello joint checking and or savings accounts and used the funds in those accounts to pay the family bills for each of the years and petitioner prepared an analysis of the amounts deposited into deposits analysis and an analysis of the amounts disbursed from disbursements analysis the joint checking and or savings accounts it is unclear from the record who prepared the form_1120s that meadows filed for deposits according to the deposits analyses that petitioner prepared for the years at issue petitioner made the following deposits year into the joint checking account during those years savings cash dem deposited deposited water co checks less cash received net deposits9 dem payroll checks other checks checks dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the items under the heading dem checks were checks drawn on the accu-data account the trust account the meadows account at the champaign national bank and or the mcic account that mr morris gave petitioner and that she deposited the items under the heading dem payroll checks were payroll checks that mr morris received from john kenny company endorsed and gave petitioner and that she deposited the items under the heading other checks were checks that petitioner received from miscellaneous sources that she deposited the items under the heading cash deposited were cash that petitioner received from the amount under the heading net deposits for each of the years at issue that was shown in the deposits analysis for each such year is not equal to the amount obtained by reducing the total of all the deposits shown in each such deposits analysis by the amount shown under the heading less cash received the amounts under the heading net deposits are overstated by dollar_figure for and dollar_figure for and are understated by dollar_figure for the reasons for those discrepancies are not disclosed by the record although part of the discrepancy for is attributable to three deposits totaling dollar_figure that were included under the heading net deposits for that year but that were not included under any other heading of that dollar_figure dollar_figure is attributable to a bonus that mr morris received during from john kenny company and dollar_figure is attributable to a check drawn on the accu-data account during that year the source of the remaining dollar_figure is not disclosed by the record various sources not identified in the record and that she depos- ited the items under the heading savings deposited were withdrawals that petitioner made from the joint savings account and that she depositeddollar_figure the items under the heading water co checks were checks that mr morris received as salary from douglas water co a company owned by john kenny and gave to petitioner and that she deposited the items under the heading less cash received were cash that petitioner retained and did not deposit at the time certain of the deposits listed above were made although petitioner's deposits analysis for showed deposits totaling dollar_figure under the heading dem checks checks totaling dollar_figure that were all drawn on the accu-data account were paid to the order of petitioner mr morris or cash and represent amounts received by or expended on behalf of petitioner during of the dollar_figure in checks that were deposited but not shown in the deposits analysis for under the heading dem withdrawals from the joint savings account during and totaled dollar_figure dollar_figure and dollar_figure respectively since petitioner did not show in her deposits analysis for under the heading savings deposited any deposits into the joint checking account of funds withdrawn from the joint savings account during that year it appears that mr morris and not petitioner made the withdrawals from that account during the record does not explain the discrepancy between the total amount of withdrawals from the joint savings account during of only dollar_figure and the withdrawals totaling dollar_figure that petitioner showed in her deposits analysis for that year under the heading savings deposited as having been made from that account during and deposited into the joint checking ac- count checks dollar_figure was included in that deposits analysis under the heading net deposits but the source was not disclosed and at least dollar_figure was included in that deposits analysis under the heading other checks although petitioner's deposits analysis for showed deposits totaling dollar_figure under the heading water co checks mr morris received a total of dollar_figure from douglas water co during and that amount was received by or expended on behalf of petitioner during that year during mr morris received a dollar_figure bonus bonus from john kenny company that was not attributable to embezzled funds of that amount dollar_figure was deposited into the joint checking account and was included in the deposits analysis for under the heading net deposits although the source of that deposit was not disclosed in that analysis although petitioner's deposits analysis for showed deposits totaling dollar_figure under the heading dem checks checks totaling dollar_figure that were drawn on the accu-data account the trust account the meadows account at the champaign national bank and the mcic account were paid to the order of petitioner mr morris or cash and represent amounts received by or expended on behalf of petitioner during that yeardollar_figure the checks totaling dollar_figure had the following sources continued although petitioner's deposits analysis for shows deposits totaling dollar_figure under the heading dem checks checks totaling dollar_figure that were drawn on the accu-data account the meadows account at the champaign national bank and the mcic account were paid to the order of petitioner mr morris or cash and represent amounts received by or expended on behalf of petitioner during that yeardollar_figure disbursements according to the disbursements analyses that petitioner prepared for the years at issue petitioner made the following disbursements from the joint checking account during those years category of disbursements13 savings dollar_figure dollar_figure dollar_figure continued entity controlled by mr morris accu-data dollar_figure trust dollar_figure meadows dollar_figure mcic dollar_figure total dollar_figure the checks totaling dollar_figure had the following sources entity controlled by mr morris accu-data dollar_figure meadows big_number mcic big_number total big_number the categories listed are similar to those that appeared in petitioner's disbursements analyses cash dollar_figure dollar_figure dollar_figure insurance dollar_figure dollar_figure dollar_figure food dollar_figure dollar_figure dollar_figure gasoline and repair dollar_figure dollar_figure dollar_figure medical dollar_figure dollar_figure dollar_figure daughter cindy dollar_figure dollar_figure dollar_figure clothing dollar_figure dollar_figure dollar_figure monthly dollar_figure dollar_figure dollar_figure miscellaneous dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure the category savings reflected funds that petitioner trans- ferred to the joint savings account or other savings accounts of the dollar_figure that was transferred to one or more savings accounts during dollar_figure was deposited as part of an initial deposit totaling dollar_figure that petitioner and mr morris made in order to open an account at american savingsdollar_figure the category cash reflected funds that petitioner received from cashing checks that were payable to cash the category insurance reflected checks that petitioner wrote to pay premiums for homeowners' automobile and medical insurance the category gasoline and repair reflected funds that petitioner spent for car expenses the category medical reflected funds that petitioner spent for various medical_expenses including medical insurance premiumsdollar_figure the category daughter cindy reflected the remaining dollar_figure that was used to make that initial dollar_figure deposit into the american savings account was from the meadows account at the national bank of monticello petitioner did not receive or have available any of the money deposited into the american savings account meadows used that money for the gravel pit it is unclear from the record why premiums for medical insur- continued funds that petitioner spent on her daughter cindy the category clothing reflected funds that petitioner spent to purchase clothing the category monthly reflected funds that petitioner spent to pay items such as utilities credit card accounts car expenses and mortgage payments included in the category monthly for were five checks each in the amount of dollar_figure that were written by petitioner to gmac during each of the months january through date and one check in the amount of dollar_figure that was written by petitioner to gmac in date the category miscellaneous reflected funds that petitioner spent on various items including haircuts birthday presents tuition contributions to organizations such as the boy scouts and a methodist church and purchases at stores such as k's merchandise mart and gnc the category miscellaneous for reflected inter alia funds totaling dollar_figure that peti- tioner used to pay off the mortgage on the house at which peti- tioner mr morris and their children resided and a dollar_figure check payable to trust that was written by mr morris with respect to that trust's purchase of the illinois land the source of the funds used to pay off the mortgage and to purchase the illinois land was the dollar_figure bonus that john kenny company continued ance were listed in two separate categories in the disbursements analyses it is unclear from the record why car expenses were listed in two different categories in the disbursements analyses paid mr morris during the category miscellaneous for also reflected a dollar_figure disbursement to bill abbott on date that disbursement was the downpayment that peti- tioner made to purchase a sunbird which was the only car available to her at that time petitioner borrowed the balance of the purchase_price for that car the disbursements that petitioner made during the years at issue were not lavish in comparison to the disbursements that she made during years prior to the years at issue other deposits disbursements and transfers in addition to the deposits into the joint checking account that were reflected in petitioner's deposits analyses certain deposits were also made to the joint savings account the total_amounts deposited into that account during and were dollar_figure dollar_figure and dollar_figure respectively during mr morris wrote two checks totaling dollar_figure on the trust account to pay the joint federal_income_tax liabilities that petitioner and he owed for and and three checks totaling dollar_figure on the trust account to pay the joint income_tax liabilities that petitioner and he owed the state of illinois for and dollar_figure the joint federal and state_income_tax liabilities for that mr morris paid during were attributable to the in- crease in taxes shown in an amended joint_return that petitioner and mr morris filed for and the joint federal and state_income_tax liabilities for that mr morris paid during that continued accu-data made three payments to gmac each in the amount of dollar_figure on july august and date it also paid gmac dollar_figure on date and dollar_figure on date mr morris transferred to petitioner ownership of a life_insurance_policy with a cash_value of dollar_figure petitioner's education work experience and family life although petitioner had worked during and as an accounts_receivable clerk at a medical supply company she was not employed during the years at issue rather during those years petitioner was a homemaker mother and part-time college student during the fall of petitioner who had not had any post-high school education entered parkland college she took courses there over the next several years including two intro- ductory courses in basic accounting principles and received a degree from that institution in the spring of in the fall of petitioner entered the university of illinois and took courses there for two years including two intermediate account- ing courses before she withdrew to devote more time to her children sometime after the years at issue petitioner returned continued year were attributable to estimated_tax payments the record does not disclose when that policy was transferred to petitioner to the university of illinois and received a degree in accounting from that institution during date petitioner's daughter experienced a medical problem with which her daughter had a difficult time coping and petitioner devoted a significant amount of time during in helping her daughter deal with that problem petitioner spent a substantial amount of time during the years at issue in assisting her son who suffered from a learning disabil- ity to improve his learning skills during the years at issue mr morris was not at home very much and he took affirmative steps to deceive petitioner and otherwise to prevent her discovery of the embezzled funds mr morris led petitioner to believe that when he was not at home he was working not only for john kenny company but also for accu-data during the evenings and on weekends at an office that he maintained away from home in an apartment complex although mr morris discussed his employment with petitioner in terms of the people with whom he worked he generally did not inform her about what he actually did in his employment mr morris was not open with petitioner about his financial affairs and when she questioned him about those matters he reacted negatively causing her to discontinue that line of questioning joint returns for each of the years at issue petitioner and mr morris filed a joint_return that mr morris had prepared they claimed their children as dependents in the and joint returns and claimed their son as a dependent in their return in the joint returns for the years through petitioner and mr morris reported inter alia the following income and loss wages salaries etc dollar_figure dollar_figure dollar_figure taxable interest dollar_figure dollar_figure dollar_figure schedule c -- -- schedule d big_number big_number big_number schedule e -- dollar_figure dollar_figure total income dollar_figure big_number dollar_figure the category schedule c reflects the results shown in schedule c of the joint_return for petitioner and mr morris included in that schedule the dollar_figure bonus that mr morris received from john kenny company during that year that bonus income was completely offset by deductions that they claimed in that schedule the category schedule e reflects the results shown in the respective schedules e of the joint returns for and petitioner and mr morris included in those schedules the amounts of ordinary_income or loss from a trade_or_business activity the joint_return for incorrectly showed total income of dollar_figure that was shown in the respective forms 1120s that accu-data and meadows s_corporations filed for those yearsdollar_figure in schedule e of the joint_return for each of the years and they reported aggregate income from accu-data and meadows of dollar_figure and dollar_figure respectively no income attributable to accu-data was reflected in the joint_return for and no income attributable to mcic or trust was reflected in the joint_return for any of the years at issue mr morris received forms w-2 wage and tax statement from john kenny company and douglas water co for each of the years at issue that were attached to the joint returns for those years and that showed the following although petitioner and mr morris included in schedule e of their joint_return for only dollar_figure of income from meadows the form_1120s filed by meadows for that year reflected dollar_figure of income john kenny co wages dollar_figure dollar_figure dollar_figure federal tax withheld dollar_figure dollar_figure dollar_figure state tax withheld dollar_figure dollar_figure dollar_figure social_security_tax withheld dollar_figure dollar_figure dollar_figure douglas water co wages dollar_figure dollar_figure dollar_figure federal tax withheld dollar_figure dollar_figure dollar_figure state tax withheld dollar_figure dollar_figure dollar_figure social_security_tax withheld dollar_figure dollar_figure dollar_figure after withholding for various taxes mr morris received during and respectively net wages a from john kenny company of dollar_figure dollar_figure and dollar_figure and b from douglas water co of dollar_figure dollar_figure and dollar_figure and total net wages from both of those companies of dollar_figure dollar_figure and dollar_figure petitioner relied on mr morris to prepare the joint returns for the years at issue had confidence in his ability to prepare those returns properly and as far as petitioner knew mr morris never received any complaints about the returns that he prepared for others criminal charges of tax_evasion against mr morris on date mr morris pleaded guilty to two counts of tax_evasion under sec_7201 for not reporting as income in the joint returns for and certain funds that he had embezzled and that had not been re- ported as gross_receipts of accu-data or meadows bad_debt and legal expenses petitioner and mr morris claimed deductions of dollar_figure for a business_bad_debt and dollar_figure for legal expenses in schedule c of their joint_return those deductions completely offset the dollar_figure bonus that mr morris had received during and reported in that schedule the activity reported in schedule c of the joint_return was identified as financial services the business_bad_debt deduction claimed in schedule c of the joint_return for was attributable to a loan galt loan made by mr morris who was not in the business of making loans during that year or by one of the entities that he controlled to either tom galt mr galt or galt communications inc galt communica- tions galt communications a corporation owned percent by mr galt and percent by mr morris was established for the purpose of selling electronic appliances and cellular telephone services at the time the galt loan was made mr morris was not an employee of galt communications but he hoped to secure future employment with it the legal expenses claimed as a deduction in schedule c of the joint_return were incurred during an unsuccessful attempt to recover the proceeds of the galt loan petitioner inquired about the dollar_figure business_bad_debt deduction claimed in the joint_return because she thought that that debt had been deducted in the joint_return mr morris confirmed that that debt had been deducted albeit errone- ously in their joint_return and advised her that they would have to file an amended joint_return for to correct that error petitioner and mr morris filed an amended joint_return for that did not claim the business_bad_debt deduction at issue meadows--gross income the form_1120s that meadows filed for showed gross_receipts of dollar_figure and ordinary_income of dollar_figure in their joint_return for petitioner and mr morris reported income from meadows in the amount of dollar_figure on date a deposit of dollar_figure attributable to a check drawn on the mcic account was made into the meadows account at the champaign national bank a dollar_figure check drawn on the meadows account at the champaign national bank and payable to the order of mr morris cleared that account on date that dollar_figure check and a check payable to mr morris in the amount of dollar_figure that was drawn on the mcic account were deposited on date into an account at bloomington federal bloomington federal account on date a dollar_figure deposit was made into the meadows account at the champaign national bank attributable to a check drawn on the bloomington federal account accu-data--constructive distribution accu-data a corporation wholly owned by mr morris during all relevant periods was a stockholder in technical programs inc tpi during accu-data transferred dollar_figure to tpi during accu-data transferred an additional dollar_figure to tpi between and tpi made payments to and on behalf of accu-data that totaled at least dollar_figure tpi was dissolved on date because of its failure to pay franchise tax to the state of illinois the form_1120s that accu-data filed for its short taxable_year july through date reflected as an asset on its balance_sheet at the beginning of the year loans to shareholders stockholder loan account in the amount of dollar_figure no amount was reflected on the balance_sheet at the end of that year concerning those purported loans the balance_sheet in the form_1120s that accu-data filed for showed no assets and liabilities as of the beginning and end of that year the form 1120-a that accu-data filed for its taxable_year ended date contained a balance_sheet that showed that the stockholder loan account increased from dollar_figure to dollar_figure during that year the form 1120-a that accu-data filed for its taxable_year ended date contained a balance_sheet that showed a balance of dollar_figure in the stockholder loan account at the beginning and end of that year opinion petitioner bears the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 to satisfy that burden with respect to the issues remaining in this case petitioner relies on her testimony and that of mr morris as well as on various documents we do not question the general credibility of petitionerdollar_figure however as discussed below we do have reserva- tions about some of the matters to which mr morris testified innocent spouse petitioner claims that she qualifies for innocent spouse relief under sec_6013 only with respect to the portion of the deficiency for that is attributable to the unre- ported embezzlement income and the erroneous deductions claimed for a business_bad_debt and the legal expenses_incurred to recover that debt and for each of the years and that is attributable to the unreported embezzlement income sec_6013 provides in pertinent part e spouse relieved of liability in certain cases -- during her direct testimony petitioner testified that she did not write any checks on the meadows bank accounts on cross- examination respondent introduced a check written by petitioner on the meadows account at the champaign national bank we be- lieve petitioner's testimony that she did not remember writing that check and do not question the reliability of her testimony as a result of that or any other lapse of memory during her testimony in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial under- statement grossly_erroneous_items --for purposes of this subsection the term grossly_erroneous_items means with respect to any spouse-- a any item_of_gross_income attributable to such spouse which is omitted from gross_income and b any claim of a deduction credit or basis by such spouse in an amount for which there is no basis in fact or law the spouse claiming innocent spouse relief must prove that all four requirements prescribed by sec_6013 are satisfied in order to be entitled to such reliefdollar_figure resser v neither party advances any argument regarding sec continued commissioner 74_f3d_1528 7th cir revg and remanding tcmemo_1994_241 nonetheless the innocent spouse provision was intended to provide relief from grave injustice and is to be applied liberally in favor of the person claiming its benefits id respondent concedes that petitioner and mr morris filed a joint_return for each of the years at issue that there was a substantial_understatement of tax substantial_understatement with respect to each of those joint returns that the unre- ported embezzlement income for each of the years at issue consti- tutes a grossly erroneous item that is attributable to mr morris and that petitioner did not know about the funds that mr morris embezzled during those years until late january or early date after she signed the joint_return for each of those years respondent argues however that neither of the erroneous deductions in question for constitutes as re- quired by sec_6013 a grossly erroneous item as defined in sec_6013 that petitioner had reason to know within the meaning of sec_6013 of the substantial_understatement a for that is attributable to the unreported embezzlement income and those erroneous deduction sec_22 continued e and we assume that the parties agree that that section is satisfied with respect to any liability attributable to the erroneous deductions in question and b for each of the years and that is attributable to the unreported embezzlement income and that under the facts and circumstances presented here it is not inequitable under sec_6013 to hold petitioner liable for the portion of the deficiency a for that is attributable to that embezzlement income and those erroneous deductions and b for each of the years and that is attributable to that embezzlement income unreported embezzlement income sec_6013 in cases involving omissions of income such as the issue presented here involving the unreported embezzlement income the courts have consistently held that the knowledge contemplated by sec_6013 is knowledge of the underlying transaction and not of the tax consequences of that transaction 524_f2d_617 7th cir affg 62_tc_223 see resser v commissioner supra pincite in evaluating whether petitioner had no reason to know that there was a substantial_understatement within the meaning of sec_6013 the court must inquire whether a reasonably prudent person under the circumstances of petitioner could have been expected to know at the time of signing each of the returns in question that each such return contained a substantial under- statement or that further investigation was warranted resser v commissioner supra pincite 94_tc_126 affd 992_f2d_1132 11th cir a spouse may have a duty to inquire further if he or she knows enough facts so as to be placed on notice of the possibility of a substantial_understatement 897_f2d_441 9th cir affg tcmemo_1987_522 factors to be considered in determining whether petitioner had no reason to know within the meaning of sec_6013 include the spouse's level of education the spouse's in- volvement in the financial and business activities of the family any substantial unexplained increase in the family's standard of living and the culpable spouse's evasiveness and deceit about the family's finances resser v commissioner supra pincite according to the notice mr morris embezzled dollar_figure dollar_figure and dollar_figure during the years and respectively and of the total embezzled funds reported dollar_figure as gross_receipts of accu-data during dollar_figure as the aggregate gross_receipts of accu-data and meadows during and dollar_figure as the aggregate gross_receipts of accu-data and meadows during during the years at issue mr morris deposited all of the embezzled funds into the bank accounts of the following corpora- tions and other entities that he controlled accu-data trust meadows and mcic checks drawn on those accounts were received by or were expended on behalf of petitioner during those years as follows entities controlled by mr morris accu-data dollar_figure dollar_figure dollar_figure trust -- dollar_figure -- meadows -- dollar_figure dollar_figure mcic -- dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure in addition during checks drawn by mr morris on the trust account totaling dollar_figure were used to pay the joint federal and state_income_tax liabilities that mr morris and petitioner owed for and the focus of the disagreement of the parties under sec_6013 is on the funds derived from the bank accounts of accu-data trust meadows and mcic that were received by or expended on behalf of petitioner during the years at issue we have found that those funds totaled dollar_figure dollar_figure and dollar_figure during and respectivelydollar_figure respondent we were unable to find on the record before us as respondent contends that petitioner also benefited during from pay- ments totaling dollar_figure that accu-data made to gmac on a loan that financed the family car or that during and all of the funds deposited into the meadows account at the champaign national bank and the meadows account at the national bank of monticello were available to petitioner with respect to the accu-data payments to gmac during although petitioner does not dispute that those payments were made she contends that they were not made for the purpose alleged by respondent we have found that accu-data made three payments to gmac each in the amount of dollar_figure on july aug and date and that it also paid gmac dollar_figure and dollar_figure on sept and respectively we have further found that petitioner wrote a check to gmac in each of the months january through date in the amount of dollar_figure and in date in the amount of dollar_figure although it appears that accu-data assumed payments on a loan from gmac that petitioner had been paying there is no evidence continued contends that those funds were significant enough that under the circumstances surrounding petitioner she should have been put on notice that an inquiry or investigation into the source of those funds was warranted because petitioner did not make any such inquiry respondent argues that she should be held responsible petitioner disagrees continued in the record that establishes why accu-data made those payments to gmac during or that petitioner in any way benefited from those payments petitioner testified that on date she purchased a sunbird which was the only car available to her at that time by making a downpayment of dollar_figure and borrowed the balance of the purchase_price for that car since petitioner did not purchase the sunbird until date the monthly payments that she made to gmac during the period january through date could not have related to that car it appears that the probable source of the funds that petitioner used to make the downpayment on that sunbird was accu-data however we have found that checks totaling at least dollar_figure that were drawn on the accu-data account were paid to the order of petitioner mr morris or cash and represented amounts received by or expended on behalf of petitioner during and that petitioner included at least dollar_figure of those checks in the deposits analysis that she prepared for with respect to the availability to petitioner during and of the funds in certain bank accounts of meadows although petitioner was a signatory on both of those accounts and signed a check for dollar_figure drawn on the meadows account at the champaign national bank to pay the premium on a liability insurance_policy for the illinois land we have found that during the years at issue mr morris controlled the affairs of meadows and that petitioner was not involved in its day-to-day operations we believe petitioner's testimony that to her knowledge she did not sign any other checks drawn on the meadows bank accounts in this regard although petitioner and mr morris opened a savings account at american savings during by depositing dollar_figure from the joint checking and or savings accounts and dollar_figure from the meadows account at the national bank of monticello peti- tioner testified that the money deposited into that account was used by meadows for the gravel pit and that she did not receive any of that money we note initially that in the schedules e of the joint returns that petitioner and mr morris filed for and they reported aggregate income from accu-data and meadows of dollar_figure and dollar_figure respectively consequently the funds derived from certain bank accounts of accu-data trust meadows and mcic that were received by or expended on behalf of petitioner during the years at issue exceeded the amounts of any income of such entities that were reported in the joint returns for and excess funds by dollar_figure and dollar_figure respectively and did not exceed the amount of such income reported in the joint_return for on the instant record we find that it was not unreasonable for petitioner not to have inquired into the source of the funds derived from the bank accounts of accu-data trust meadows and mcic that were received by or expended on behalf of petitioner during and to the extent that the joint returns for those years included income from those entities the question we must now resolve is whether the excess funds for and were significant enough that under the cir- cumstances surrounding petitioner she should have investigated the source of those fundsdollar_figure based on our examination of the entire record before us we find that petitioner had no reason to believe that the dollar_figure of excess funds derived from the we are limiting our inquiry to and because there were no excess funds for accu-data account during and the dollar_figure of excess funds derived from the bank accounts of accu-data trust meadows and mcic during that were received by or were expended on behalf of petitioner during those years were funds that mr morris embezzled from john kenny company or that further investigation was warranted into the source of those funds although petitioner was responsible during the years at issue for handling the family finances and although she deposited checks and other funds some of which were derived from the bank accounts of accu-data trust meadows and mcic into the joint checking and or savings accounts and used the funds in those accounts to pay the family bills mr morris took affirma- tive steps to deceive petitioner and otherwise to prevent her discovery of the embezzled funds and he was successful not only in deceiving petitioner but also in deceiving john kenny company from which he had been embezzling funds throughout a period that commenced several years prior to the years at issue and that continued throughout those years indeed it was not until around late date well after petitioner signed the joint_return for each of the years at issue that petitioner and john kenny company even discovered mr morris' prior embezzlement activities mr morris spent evenings and many weekends away from home at an office in an apartment complex and led petitioner to believe that he was working while away from home not only for john kenny company but also for accu-data on accounting and tax preparation matters although mr morris discussed his employ- ment with petitioner in terms of the people with whom he worked he generally did not inform her about what he actually did in his employment mr morris was not open with petitioner about his financial affairs and when she questioned him about those matters he reacted negatively causing her to discontinue that line of inquiry under the circumstances presented here we find that it was not unreasonable for petitioner who had no involvement with accu-data to have believed that during the years at issue accu- data generated significant funds from an accounting and tax preparation businessdollar_figure we further find that under those circumstances it was not unreasonable for petitioner to have believed that during those years meadows was capable of generat- ing significant amounts of gross_receipts from the sale of sand and graveldollar_figure we have found that mr morris controlled the affairs of meadows during the years at issue that petitioner was not involved in its day-to-day operations during those years and that she was not in a position to know how much income meadow sec_25 in fact accu-data reported gross_receipts of dollar_figure and dollar_figure in its forms 1120-a for its taxable years ended date and date dollar_figure in its form_1120s for its short taxable_year july through date and dollar_figure in its form_1120s for its taxable_year in fact meadows reported dollar_figure and dollar_figure of gross re- ceipts in the forms 1120s that it filed for and generated from those operations during those years as for the checks drawn during from the trust account in the amount of dollar_figure and from the mcic account in the amount of dollar_figure that were received by or expended on behalf of petitioner under the circumstances presented here we do not think that petitioner should have inquired further about the source of those funds especially since mr morris controlled the affairs of those entities indeed we believe that any attempt by petitioner to inquire further about the source of any of the excess funds in question or about any funds of accu-data trust meadows and mcic which she received or from which she benefited during the years at issue or about the possibility of a substantial_understatement in any of the joint returns in question would have been resisted by mr morris and would have been fruitless respondent contends that petitioner's level of education was such that she should have investigated further about the excess funds from the bank accounts of accu-data trust meadows and mcic during and totaling dollar_figure and dollar_figure respectively we disagree not only did mr morris control the affairs of those entities take affirmative steps to deceive and otherwise prevent petitioner's discovery of the embezzled funds and refuse to be open with her about his financial affairs he also prepared the joint returns in question as well as at least some of the returns covering the years at issue that were filed by the entities that he controlled although petitioner cannot turn a blind eye to the joint returns in question bokum v commissioner t c pincite she relied on mr morris to prepare those returns because he was a former revenue_agent and an accountant she had confidence in his ability to prepare those returns properly and as far as she knew mr morris never received any complaints about the returns that he prepared for others in this connection we note that the tax consequences of distributions by and the operations of corporations and trusts are not matters that we would expect petitioner to know because of her level of educationdollar_figure distributions to stockholders from corporation sec_28 and to beneficiaries from trust sec_29 are not petitioner earned a degree from parkland college during and her course work there included two basic accounting courses she entered the university of illinois in the fall of and took courses there for two years before she withdrew including two intermediate accounting courses accu-data was a c_corporation and not an s_corporation during the period date through date during the period date through date accu-data was an s_corporation as was meadows throughout and except for maintaining a checking account at the champaign national bank mcic conducted no activities during the years at issue and it does not appear that it filed any income_tax returns for those years the record does not disclose how trust should have been treated for federal_income_tax purposes during the years at issue however it does establish that beneficial interests in that trust were held by petitioner and mr morris starting with its creation at the end of date through the middle of date when they assigned their interest to meadows except continued necessarily taxable a loan by a corporation to a stockholder or by a_trust to a beneficiary is generally not taxable unless forgiven generally only distributions to stockholders by a c_corporation out of its earnings_and_profits are taxable see sec_301 sec_316 nor does the stockholder of an s_corporation necessarily have taxable_income attributable to distributions received from and or the operations of that corporation that is because of the different and at times complex rules in sub- chapter s of the code generally an s_corporation is not subject_to tax see sec_1363 but each stockholder of an s_corporation must take into account in such stockholder's income_tax return for the year in which the taxable_year of the s_corporation ends inter alia such stockholder's pro_rata share of that s corporation's items of income loss and deduction see sec_1366 moreover a distribution_of_property by an s_corporation to a stockholder is not necessarily taxable see sec_1368 finally a distribution to a beneficiary from a_trust subject_to subchapter_j of the code is not necessarily taxable to that beneficiary that is because of the different and at times complex rules in subchapter_j of the code for example a continued for its purchase of the illinois land in date in respect of which it borrowed dollar_figure from the champaign national bank trust conducted no activities during the years at issue except for maintaining an account at that bank we assume for discussion purposes that it was subject_to subchapter_j of the code distribution by a_trust to a beneficiary is generally taxable only to the extent of distributable_net_income see sec_652 sec_662 under the circumstances presented here we do not think that it was unreasonable that petitioner did not ask mr morris about the tax consequences of the distributions by and or the operations of accu-data trust meadows and mcic but instead relied on him to prepare correctly the joint returns in question and the returns that he prepared for the entities that he controlled additional circumstances that we believe justify peti- tioner's not inquiring about the possibility of substantial understatements in the joint returns in question are that in addition to her responsibilities for handling the family finances during the years at issue petitioner also was preoccupied during those years as a homemaker mother and part-time student she was taking classes at either parkland college or the university of illinois until the spring of at that time she withdrew from college because it was consuming too much of her time during a period when she wanted and believed that she had to and did in fact devote more time to her children who were experiencing serious problems it is also significant to us that there is no suggestion in the record in this case that petitioner was living lavishly during the years at issue or that her living conditions signifi- cantly improved during those years petitioner's family expendi- tures during the years at issue were not lavish compared to her standard of living during the years prior to those yearsdollar_figure although petitioner and mr morris made two large expenditures during viz paying off the dollar_figure mortgage on their house and paying dollar_figure toward the purchase of the illinois land the source of the funds used to make those expenditures was the dollar_figure bonus that mr morris received during dollar_figure based on our examination of the entire record in this case we are persuaded and we find that a reasonably prudent person under the circumstances of petitioner could not have been expected to know at the time she signed each of the joint returns in question that each such return contained a substantial under- statement attributable to the unreported embezzlement income or we note that mr morris began embezzling funds from john kenny company several years prior to the years at issue and there is no reason to believe that petitioner's standard of living improved during the years at issue as a result of the embezzled funds respondent further contends and petitioner concedes that mr morris transferred to petitioner ownership of a life insur- ance policy that had a cash_value of dollar_figure apparently it is respondent's view that that transfer should have caused peti- tioner to investigate further whether the joint returns in question contained substantial understatements we disagree it is unclear from the record when mr morris transferred ownership of that policy to petitioner nor does the record disclose the source of the premium payments on that policy petitioner testified that during the years at issue she paid the premiums for a life_insurance_policy with funds in the joint checking and or savings accounts but it is not clear from the record whether those premiums were for the policy ownership of which mr morris transferred to her that further investigation was warranted we further find that at that time petitioner did not know and had no reason to know within the meaning of sec_6013 that there was a substantial_understatement in each of those joint returns that was attributable to the unreported embezzlement income sec_6013 in determining whether it is inequitable under sec_6013 to hold a taxpayer claiming innocent spouse relief liable for the deficiency attributable to a substantial under- statement we must examine all the relevant facts and circum- stances including whether the taxpayer claiming innocent spouse relief received significant benefits as a result of the items omitted from gross_income whether that taxpayer participated in any wrongdoing and whether that taxpayer has since divorced the culpable spouse resser v commissioner f 3d pincite see sec_1 b income_tax regs in determining whether the taxpayer received significant benefits from the items omitted from gross_income normal support as measured by the taxpayer's circumstances is not considered a significant benefit resser v commissioner supra pincite there is no evidence in the record to support a finding that petitioner and her family received other than normal support during the years at issue petitioner testified and we found that her family expenditures during those years were not lavish compared to her expenses during years prior to those years respondent did not provide any evidence that negates that testi- mony or that shows that the family expenditures were extraor- dinary during the years at issue we also find it important that although funds of accu-data trust meadows and mcic totaling dollar_figure dollar_figure and dollar_figure were received by or expended on behalf of petitioner during and respectively respondent deter- mined in the notice that mr morris' unreported embezzlement income was dollar_figure for dollar_figure for and dollar_figure for in addition the excess funds which petitioner received from those entities or from which she benefited totaled only dollar_figure for and dollar_figure for and there were no excess funds for on the record before us we believe that it would be inequitable to hold petitioner liable for the portion of the deficiency for each of the years at issue that is attrib- utable to unreported embezzlement income when that income for and substantially exceeds the funds of accu-data trust meadows and mcic that were expended by or on behalf of petitioner during each of those years and for and substantially exceeds the excess funds that she received or that were expended on her behalf during each of those yearsdollar_figure petitioner did not receive or have expended on her behalf any unreported embezzled funds for we note that petitioner did not receive or have expended on her behalf during any year at issue embezzled funds that exceeded continued it is also significant that petitioner did not in any way participate in mr morris' embezzlement schemes mr morris went to great lengths to deceive petitioner into believing that the funds to which she had access during the years at issue and which he unbeknownst to her had embezzled were from legitimate sources another important factor under sec_6013 is that in date about six months after petitioner discovered that mr morris had been embezzling funds petitioner and mr morris were divorced the reason for the divorce was primarily attrib- utable to mr morris' embezzlement activities based on our review of the entire record before us we find that it would be inequitable within the meaning of sec_6013 to hold petitioner liable for the portion of the deficiency for each of the years at issue that is attributable to the unreported embezzlement income for the foregoing reasons we hold that petitioner qualifies for innocent spouse relief under sec_6013 with respect to continued the aggregate amount of embezzled funds that respondent deter- mined had been reported as gross_receipts in the federal_income_tax returns filed by accu-data and meadows with respect to each such year it is also noteworthy that john kenny company received the illinois land in connection with the settlement of the lawsuit that it instituted against mr morris and petitioner thus petitioner did not benefit from the embezzled funds to the extent of the value of that land see schwimmer v commissioner tcmemo_1996_353 the portion of deficiency for each of the years at issue that is attributable to the unreported embezzlement income claimed deductions in order for a claimed deduction to be a grossly erroneous item under sec_6013 there must be a claim of a deduction in an amount for which there is no basis in fact or law sec_6013 in 86_tc_758 we construed the phrase no basis in fact or law as follows as we read the statute as a whole and its legislative_history a deduction has no basis in fact when the expense for which the deduction is claimed was never in fact made a deduction has no basis in law when the expense even if made does not qualify as a de- ductible expense under well-settled legal principles or when no substantial legal argument can be made to support its deductibility ordinarily a deduction having no basis in fact or in law can be described as frivolous fraudulent or to use the word of the committee report phony fn ref omitted the mere fact that a deduction is disallowed does not mean that the deduction has no basis in fact or in law within the meaning of sec_6013 see id pincite we are persuaded by the record before us that the deduc- tions for a bad business debt and the legal expenses_incurred in an attempt to recover that debt which were claimed in the joint_return and which petitioner concedes are erroneous are not frivolous fraudulent or phony and that they have some basis in fact and in law within the meaning of sec_6013 the parties do not dispute that the loan underlying the bad_debt deduction viz the galt loan was in fact made that that loan became worthless during or that legal expenses were in- curred during that year in the amount claimed in an attempt to recover the proceeds of that loan with respect to the claimed deduction for a business_bad_debt under sec_166 a deduction is allowed for a business_bad_debt for the year during which it becomes worthless if the debt is a nonbusiness_debt sec_166 provides that the loss from the worthlessness of the debt is to be treated as a short-term_capital_loss since the parties agree that the galt loan was made and that it became worthless during the only issue concerning its deductibility is whether it was a business_bad_debt for which a deduction is allowed or a nonbusiness_bad_debt which is to be treated as a short-term_capital_loss on the present record we find that neither the characterization of the galt loan as a business debt nor the deduction of that debt when it became worthless was frivolous fraudulent or phony see bokum v commissioner t c pincite although the parties stipulated that mr morris was not in the business of lending money during a person does not have to be in that business in order for a debt to be considered a business debt a debt is considered a business debt if it was created or acquired in connection with a trade_or_business of the taxpayer or if the loss from its worthlessness is incurred_in_a_trade_or_business sec_166 a debt is considered a business debt if it is proximately related to a taxpayer's trade_or_business sec_1_166-5 income_tax regs see 66_tc_652 affd 601_f2d_734 5th cir to illustrate if the dominant motivation of a person in making a loan to a corporation of which he is both a stockholder and an employee is to secure such person's employ- ment and not to preserve such person's investment the loan will be considered a business debt see 987_f2d_267 5th cir affg tcmemo_1991_569 mr morris testified that the purpose of the galt loan was to assist galt communications in the early stages of its opera- tions by providing it with money with which to pay its business_expenses he further testified and we have found that although he was not an employee of that company at the time he made the galt loan he hoped to secure future employment with it by making the loan at issue mr morris also testified that he believed that that loan was a business loan although mr morris' testi- mony is insufficient to establish what his dominant motivation was in making the galt loan or whether his involvement with galt communications constituted a trade_or_business it does show that some basis existed for believing that that loan was made primar- ily for business and not investment purposes accordingly we find that there was some basis in fact and law to claim a deduc- tion for the worthless galt loan with respect to the claimed deduction for legal expenses_incurred to recover the galt loan the ordinary and necessary legal expenses_incurred in attempting to recover a business debt may be deductible see sec_162 on the present record we find that the claimed deduction for the legal expenses in ques- tion was not frivolous fraudulent or phony the record dis- closes that there was some basis for mr morris' belief that the galt loan was a business loan and that the legal expenses in- curred in attempting to collect that loan were deductible accordingly we find that there was some basis in fact and law to claim a deduction for those expenses based on our review of the record before us we find that petitioner has failed to prove that there was no basis in fact or law within the meaning of sec_6013 for the claimed deductions for for a business_bad_debt and the legal ex- penses incurred in attempting to recover that debt we further find that petitioner failed to show that those deductions are grossly_erroneous_items under sec_6013 accord- ingly we find that petitioner is not entitled to innocent spouse relief under sec_6013 with respect to the portion of the deficiency for that is attributable to the disallowance of the deductions in questiondollar_figure in light of our holding that the claimed deductions for are not grossly_erroneous_items under sec_6013 we shall not address whether petitioner satisfies sec_6013 and d with respect to the portion of the deficiency for that is attributable to those deductions meadows--gross income respondent determined that petitioner and mr morris under- reported by dollar_figure their gross_income for that is attribut- able to meadows an s_corporation in the form_1120s that meadows filed for that year it showed dollar_figure of ordinary_income however in the joint_return that petitioner and mr morris filed they reported income from meadows of only dollar_figure petitioner contends that the gross_receipts and therefore the ordinary_income reported in the form_1120s that meadows filed for were overstated by dollar_figure and that the joint_return in question therefore correctly reflected income from meadows of only dollar_figure to support that contention petitioner relies on mr morris' testimony and a purported reconciliation of meadows' gross_income for that he prepared and that pur- ported to show the amount and source of the dollar_figure of gross_receipts that meadows reported in its form_1120s for that year mr morris included in that reconciliation purported deposits in the meadows account at the champaign national bank of dollar_figure and dollar_figure on date and date respectively according to mr morris the dollar_figure deposited on date into the meadows account at the champaign national bank included dollar_figure that had previously been included in a deposit of dollar_figure that was made into that account on date on date a deposit of dollar_figure attributable to a check drawn on the mcic account was made into the meadows account at the champaign national bank a dollar_figure check drawn on that meadows account and payable to mr morris cleared that account on date that dollar_figure check and a dollar_figure check drawn on the mcic account and payable to mr morris were deposited on date into the bloomington federal account on date a dollar_figure check drawn on the bloomington federal account was deposited into the meadows account at the champaign national bank we are not persuaded by and are unwilling to rely on mr morris' testimony or the purported reconciliation that he pre- pared to establish that the gross_receipts of meadows shown in the form_1120s that it filed for were overstated by dollar_figure in this connection it is not clear to us that dollar_figure of the dollar_figure deposited into the meadows account on date was the same dollar_figure previously deposited into and thereafter dis- bursed from that account based on our review of the instant record we find that petitioner has failed to prove that the gross_receipts and therefore the ordinary_income of meadows for were over- stated by dollar_figure in the form_1120s that it filed for that year we further find that petitioner and mr morris underreported by dollar_figure their gross_income from meadows for that year we therefore sustain respondent on this issue accu-data--constructive distribution respondent contends that during mr morris received a constructive_dividend from accu-data in the amount of dollar_figure which was the amount of the year-end total retained earnings_of accu-data that was reflected in the balance_sheet in the form_1120s that it filed for although petitioner does not dispute that during mr morris received a constructive distribution of dollar_figure from accu-data she contends that the amount of that distribution that constitutes a dividend is limited to dollar_figure since that was the amount of accu-data's total retained earnings at the time of that distribution to support that contention petitioner asserts that during and accu-data a stockholder of tpi lent tpi a total of dollar_figure that those alleged loans became worthless sometime thereafter but prior to and that accu-data's earnings_and_profits as of the beginning of must be reduced to reflect that worthless_debt respondent counters that the dollar_figure that accu-data transferred to tpi was a contribution to its capital the only items of evidence supporting petitioner's conten- tion that accu-data lent tpi dollar_figure are mr morris' testimony a purported reconciliation that he prepared and some checks and bank statements we are not persuaded by and are unwilling to rely on that evidence to establish that accu-data lent tpi a total of dollar_figure rather than contributing that amount to its capital in this regard we note that tpi was not a stockholder of accu-data consequently the stockholder loan account asset reflected on the balance sheets that were contained in the forms 1120-a and 1120s that accu-data filed for relevant years could not have described a loan from accu-data to tpidollar_figure based on our review of the record before us we find that petitioner has failed to prove that mr morris did not receive a constructive_dividend from accu-data during in the amount of dollar_figure we therefore sustain respondent on that issue statute_of_limitations petitioner contends that the period of limitations pre- scribed by sec_6501 and not the period of limitations prescribed by sec_6501 applies to the assessment of a deficiency against her for and that that period had expired prior to the date on which respondent issued the notice for that year petitioner's contention is apparently based on her reading of sec_6501 which applies in the case of a false_or_fraudulent_return with the intent to evade tax it is peti- tioner's position that since she did not intend to evade tax when she signed the joint_return sec_6501 does not apply to her we also note that the balance_sheet in the form 1120-a filed by accu-data for the taxable_year that ended date showed that the stockholder loan account increased from dollar_figure to dollar_figure during that year assuming arguendo that that asset related to a loan or loans made by accu-data to tpi during and it should not have increased during the period date through date especially since tpi was dissolved on feb and mr morris testified that tpi was basically defunct around and petitioner's contention is without merit petitioner concedes that the underpayment in the joint_return for was attributable to mr morris' fraudulent intent consequently the period of limitations is extended indefinitely for that year and respondent may assess the tax due for at any time against petitioner and or mr morris 54_tc_1011 see sec_6501 accord 66_tc_1084 affd 592_f2d_1259 5th cir to reflect the foregoing and the concessions of the parties decision will be entered under rule
